
	
		II
		110th CONGRESS
		1st Session
		S. 610
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To clarify the effective date of the
		  modification of treatment for retirement annuity purposes of part-time service
		  before April 7, 1986, of certain Department of Veterans Affairs health-care
		  professionals.
	
	
		1.Effective date of modification of treatment
			 for retirement annuity purposes of certain part-time service of certain
			 Department of Veterans Affairs health-care professionals
			(a)Effective
			 DateThe effective date of
			 the amendment made by section 132 of the Department of Veterans Affairs Health
			 Care Programs Enhancement Act of 2001 (Public Law 107–135; 115 Stat. 2454)
			 shall be January 23, 2002, in the case of health care professionals referred to
			 in subsection (c) of section 7426 of title 38, United States Code (as so
			 amended), who retire on or after that date and in the case of health care
			 professionals referred to in such subsection (c) who retired before such date,
			 but after April 7, 1986.
			(b)Recomputation of AnnuityThe Office of Personnel Management shall
			 recompute the annuity of each health-care professional described in the first
			 sentence of subsection (c) of section 7426 of title 38, United States Code (as
			 so amended), who retired before January 23, 2002, but after April 7, 1986, in
			 order to take into account the amendment made by section 132 of the Department
			 of Veterans Affairs Health Care Programs Enhancement Act of 2001. Such
			 recomputation shall be effective with respect to annuities paid for months
			 after January 23, 2002.
			
